                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                   4:16-CV-84-D


 JACK HOWARD COX, SR., Executor of the )
 Estate of PERCY RAY COX, Deceased,    )
                                       )
               Plaintiff,              )
                                       )
               v.                      )                               ORDER
                                       )
 AGCO CORPORATION, et al.,             )
                                       )
               Defendants.             )

       This case is before the court on the motion (D.E. 424) by defendant BorgWarner Morse

TEC LLC (“Borg Warner”) to excuse an officer, manager, or director of Borg Warner from in-

person attendance at the settlement conference scheduled for 30 October 2019 (see D.E. 416).

There being no opposition to the motion and good cause having been shown, the motion is

ALLOWED. No officer, manager, or director of Borg Warner is required to attend the 30 October

2019 settlement conference in person, provided that if no such person attends in person, Borg

Warner shall make an officer, manager, or director of Borg Warner available by telephone during

the entire settlement conference. Nothing herein shall be deemed to limit the court’s discretion

with respect to arrangements for any further settlement proceedings in this case.

       SO ORDERED, this 28th day of October 2019.


                                                     _________________________
                                                     James E. Gates
                                                     United States Magistrate Judge
